Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                November 30, 2021

The Court of Appeals hereby passes the following order:

A21A1438. In the Interest of S. M. M. et al, children (father).

      Upon careful review of the entire appellate record, we have determined that the
father’s application for discretionary review was improvidently granted. Accordingly,
we hereby DISMISS this appeal.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        11/30/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.